DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. On pages 7-9 of applicant’s argument/remarks, applicant argues with respect to the amended claims that the applied reference fails to teach the limitations of generating a unique identifier for the user. In response, Brown teaches a unique identifier of the user in Para 21. Additionally, with respect to amendment of a timestamp incorporated with the exported profile, Farsedakis teaches a timestamp incorporated with a user’s profile (IDrating) widget in Para 28. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US-20090034862), and further in view of Farsedakis (US-20120151569).
a.	Referring to claims 1, 11 and 12:
generating a unique identifier for the user (Para 21… unique identifier for the user)); encoding the new image file with an encrypted text string resulting in an encrypted profile picture, wherein the encrypted text string comprises the unique identifier (Para 25 and 26….. encrypting the image file with a unique identifier).
	Brown is silent with respect to encoding the stamp with a webpage URL and exporting the encrypted profile picture to a webpage, wherein an export timestamp is incorporated in the string. However, encoding an image file with a webpage URL and outputting it to a webpage with a timestamp is well known in the art and taught by Farsedakis in Para 23 and 28 (online identity icon having a dynamic webpage URL and placed on the webpage). Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Brown by encoding the image file with a webpage URL and outputting on the webpage as taught by Farsedakis for the purpose of verifying and authenticating the user.
a.	Referring to claims 2 and 13:
	Regarding claims 2 and 13, the combination of Brown and Farsedakis teaches the method of claim 1, wherein the dynamic webpage is accessible to a party seeking to verify an online identity of the user (See Farsedakis, Para 20-25…. identity verification).  
a.	Referring to claims 3 and 14:

a.	Referring to claims 4 and 15:
	Regarding claims 4 and 15, the combination of Brown and Farsedakis teaches the method of claim 1, wherein the dynamic webpage is a user account profile page and the encrypted profile picture created is permanently displayed on the user account profile page (See Farsedakis, Para 23 and 24…. social profile page with the profile picture).
a.	Referring to claims 5 and 16:
	Regarding claims 5 and 16, the combination of Brown and Farsedakis teaches the method of claim 1, wherein the stamp appearance varies with the amount of user data collected for verification (See Brown, Para 21 and 22…. amount of user data collected).  
a.	Referring to claims 6 and 17:
	Regarding claims 6 and 17, the combination of Brown and Farsedakis teaches the method of claim 1, further comprising storing or communicating user data with a user database and sending a verification request using the user data (See Brown, Para 23-25…. verification).  
a.	Referring to claims 7 and 18:
	Regarding claims 7 and 18, the combination of Brown and Farsedakis teaches The method of claim 6, wherein user data comprises at least one of GPS data, biometric data, bibliographic data, and user contact data (See Brown, Para 21… biometric).  
a.	Referring to claim 8:
	Regarding claim 8, the combination of Brown and Farsedakis teaches the method of claim 7, wherein user data is collected using at least one of a device camera, a speaker or a 
a.	Referring to claims 9 and 19:
	Regarding claims 9 and 19, the combination of Brown and Farsedakis teaches the method of claim 1, further comprising capturing the photograph using a camera on a user device (See Brown, Para 9-12….. camera on a user device).  
a.	Referring to claims 10 and 20:
	Regarding claims 10 and 20, the combination of Brown and Farsedakis teaches the method of claim 1, further comprising allowing a user to select at least one user profile on a third-party platform; and uploading the encrypted profile picture to the selected at least one user profile (See the rejection in claims 1 and 4).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497